Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement and its Exhibits (this “Agreement”), entered into the
8th day of June, 2012, is by and between Dynamic Materials Corporation, a
Delaware corporation (the “Company”), and Kevin T. Longe, a resident of the
State of Colorado (“Executive”) (together, the “parties”).

 

Recitals

 

A.            Executive has significant experience in the management of
companies and is willing to serve the Company on the terms and subject to the
conditions hereinafter set forth.

 

B.            The Company desires to secure the continued services of Executive
subject to the terms and conditions hereinafter set forth.

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Employment.  The Company hereby employs Executive as Chief
Operating Officer and Executive Vice President of the Company reporting to the
Chief Executive Officer of the Company, and Executive hereby accepts such
employment and agrees to perform such duties and responsibilities as are
assigned to him from time-to-time by the Chief Executive Officer.

 

2.             Full-time Best Efforts.  Executive shall devote his full and
exclusive professional time and attention to the performance of his obligations
under this Agreement, and will at all times faithfully, industriously and to the
best of his ability, experience and talent, perform all of this obligations
hereunder.  Executive shall not, without the express written consent of the
Company, directly or indirectly, engage, alone or with others, in any other
enterprises or business concerns, nor render professional services to, own,
control, manage, consult with, be employed by, or otherwise have an interest in,
any such enterprises or concerns, during the term of his continued employment
with the Company.  Without limiting the generality of any other provision
herein, transactions in securities of publicly traded companies and other
passive investment activities shall not be considered prohibited by the
foregoing sentence, except as such transactions and activities may violate the
Company’s conflict of interest policy, if any, in place from time to time.

 

3.             Term of Agreement.  This agreement shall be effective on July 17,
2012 (the “Effective Date”) and shall continue until terminated by either party
pursuant to Section 5 below.

 

--------------------------------------------------------------------------------


 

4.             Compensation Reimbursement.

 

(a)           Salary.  During the term of this Agreement, the Company shall pay
Executive an annual salary (“Salary”) of $350,000 payable in accordance with the
Company’s standard payroll practices for similarly situated employees.  The
compensation committee of the Company’s board of directors (the “Compensation
Committee”) will review Executive’s Salary at least annually and may increase
(but not reduce) Executive’s Salary in its sole discretion.  All compensation
paid to Executive hereunder is subject to all deductions required by law.

 

(b)           Bonus.  Executive shall receive a $200,000 starting bonus payable
in January 2013, which shall be attributable for his services in 2012. 
Executive also shall be eligible to receive a discretionary annual bonus for
2013 in an amount up to 100% of Executive’s Salary for that year.  The
discretionary bonus will be determined based on performance goals and
rules established by the Compensation Committee.  The 2013 discretionary bonus,
if any, will be payable before March 15, 2014.  Executive is not guaranteed any
bonus payment for 2013.

 

(c)           Benefits.  Executive shall receive the following Company benefits:

 

(i)            term life insurance coverage in the amount of $500,000 which is
in addition to the standard term life insurance provided in the Company’s
standard benefit plan;

 

(ii)           participation in the Company’s executive long-term disability
plan, subject to any waiting periods or exclusions required by the insurance
provider;

 

(iii)          four weeks of vacation per year until such time as Executive’s
length of service entitles Executive to additional vacation;

 

(iv)          participation in the Company’s standard benefit programs including
health and dental insurance, term life insurance, accidental death and
dismemberment insurance, short and long term disability, paid holidays and
certain other standard benefits provided by the Company;

 

(v)           participation in the Company’s 401(k) retirement plan;

 

(vi)          reimbursement of up to $5,000 of professional service fees for a
financial planning and/or tax consultant to advise Executive annually;

 

(vii)         reimbursement for two trips to Colorado for Executive and
Executive’s family in preparation of Executive’s move; and

 

(viii)        a housing allowance for the rental of a suitable, local apartment
for Executive and Executive’s family during the initial term of this Agreement,
the amount of such housing allowance to be approved by the Chief Executive
Officer of the Company.

 

(d)           Expense Reimbursement.  The Company shall reimburse Executive for
all travel expenses and other disbursements incurred by Executive for or on
behalf of the Company in the performance of his duties hereunder, subject to and
in accordance with the Company’s expense reimbursement policies and procedures,
as in effect from time-to-time.

 

2

--------------------------------------------------------------------------------


 

5.             Termination.

 

(a)           The Company may terminate Executive’s employment at any time for
Cause (as hereinafter defined), effective immediately upon written notice to
Executive. Such notice shall specify that a termination is being made for Cause
and shall state the basis therefor. Any termination under this subparagraph
shall serve to relieve Executive of all his duties and authority on behalf of
the Company as of the date such notice states the termination is to take
effect.  All obligations of the Company to Executive hereunder shall terminate
as of the effective date of any such termination, except for obligations accrued
prior to such effective date.  For purposes of this Agreement, termination for
“Cause” shall include any of the following that detrimentally affect the
Company:

 

(i)            a willful and substantial breach by Executive of the terms of
this Agreement between Executive and the Company that has a materially adverse
effect on the business and affairs of the Company;

 

(ii)           the failure by Executive to substantially perform, or the gross
negligence in the performance of, his duties hereunder for a period of fifteen
days, not caused by the Company or events out of the Executive’s control, after
the Board of the Company has made a written demand for performance which
specifically identifies the manner in which he believes that Executive has not
substantially performed his duties;

 

(iii)          the commission by Executive of a willful act or failure to act of
misconduct which is injurious to the Company, including, but not limited to,
material violations of any Company policy (such as the Code of Ethics);

 

(iv)          a conviction or a plea of guilty or nolo contendere in connection
with fraud or any crime that constitutes a felony in the jurisdiction involved;
or

 

(v)           an act of failure to act constituting fraud or dishonesty that
compromises Executive’s ability to act effectively as a high-level executive of
the Company.

 

(b)           The Company may terminate Executive’s employment for any reason
other than Cause at any time upon the payment to Executive of (i) an amount
equal to 18 months of Salary, which amount shall be payable in equal monthly
payments (the “Termination Payments”), plus (ii) a bonus for such period equal
to 150% of the amount of the average bonus (if any) paid to Executive for the
three years preceding the termination (or, if shorter, the number of years
employed by the Company); provided, that Executive shall execute a release, in
the form attached to this Agreement, releasing the Company from all claims as a
condition of receiving the Salary and bonus (if any) pursuant to this
Agreement.  Such amounts received under this provision shall be reduced to the
extent that Executive accepts other employment prior to the receipt of the final
Termination Payment.  Any termination under this subparagraph shall serve to
relieve Executive of all his duties and authority on behalf of the Company as of
the date such notice states the termination is to take effect.  All obligations
of the Company to Executive under this Agreement shall terminate as of the
effective date of any such termination, except for obligations accrued prior to
such effective date.

 

3

--------------------------------------------------------------------------------


 

(c)           Upon the termination of Executive’s employment hereunder, neither
Executive nor Executive’s beneficiary or estate shall have any further rights or
claims against the Company under this Agreement except the right to receive:

 

(i)            the unpaid portion of the earned Salary computed on a pro rata
basis to the date of termination;

 

(ii)           any unpaid bonus owing under Section 4(b) or 5(b); and

 

(iii)          reimbursement for any expenses for which Executive shall not have
theretofore been reimbursed as provided in Section 4(e).

 

(d)           Notwithstanding any other provision of this Section 5, Executive
shall have the right to terminate his employment at any time upon sixty (60)
days’ written notice to the Company (or upon such shorter notice as the Company
may agree in writing in connection with such termination). Any such termination
by Executive shall be deemed effective upon receipt by the Company of such
notice.  Any termination under this subparagraph shall be effective as of the
date stated in the notice and shall serve to relieve both parties from all their
duties and obligations to one another hereunder after such date, except for
obligations accrued prior to such effective date.

 

(e)           If Executive dies during the term of his employment hereunder,
this Agreement shall automatically terminate as of the date of his death and the
parties shall be relieved from their respective duties and obligations to one
another as of the effective date of any such termination.  Executive’s estate or
designated beneficiaries shall receive any accrued but unpaid portion of
Executive’s Salary and the bonus, if any, he would have received in respect of
the portion of the fiscal year prior to his termination, payable at the same
time as bonuses are paid to other executives and any other amounts owing to
Executive under Section 5(c).  If Executive is unable to fully and
satisfactorily perform any of the essential functions of his position by reason
of disability, with or without reasonable accommodation as may be required under
law, for a period of at least ninety consecutive calendar days, this Agreement
and Executive’s employment hereunder may be terminated at the election of the
Company, effective upon sixty days’ written notice given at any time after such
consecutive ninety day period of continuous disability elapses, provided
Executive continues to be suffering from such disability at the time notice of
such termination is given by the Company.  In the event of termination under the
previous sentence, the parties shall be relieved from their respective duties
and obligations to one another from and after the date such termination takes
effect.  Executive shall receive any accrued but unpaid portion of Executive’s
Salary and the bonus, if any, he would have received in respect of the portion
of the fiscal year prior to his termination, payable at the same time as bonuses
are paid to other executives and any other amounts owing to Executive under
Section 5(c).  Should Executive’s disability, if any, be of an intermittent
nature, the disability shall nonetheless be considered to be continuing during
any period of time that the disability abates for seven or less consecutive
calendar days, but any such intermittent periods during which the disability has
abated for seven or less consecutive calendar days shall not be counted for
purposes of determining the consecutive ninety day period of “continuous”
disability following which the Company may elect to give notice of termination.

 

4

--------------------------------------------------------------------------------


 

For purposes of this subparagraph (e), “disability” shall mean that Executive is
unable, by reason of physical or mental sickness or illness, injury, or
incapacity, to perform any of the essential functions of his regular employment
by the Company.  Executive shall be considered to be suffering from a disability
if he is determined to be disabled by any disability insurer insuring Executive
on the date the condition of disability commenced.  In the event there is no
disability determination made by a relevant insurer, Executive shall be
considered to be suffering from a disability if, in the opinion of a qualified
physician selected by mutual agreement of Executive and the Company, Executive
is determined to be unable to perform any of the essential functions of his
regular employment by the Company by reason of any physical or mental sickness,
injury, or incapacity.  In the event Executive and the Company cannot agree upon
the selection of a qualified physician, each party shall appoint a qualified
physician of his or its choice and the two physicians so appointed shall
mutually select a qualified physician to render the subject opinion as to
whether or not Executive is suffering from a disability as defined above.  A
“qualified physician” shall mean a person who is licensed to practice medicine
and prescribe and administer prescription drugs and/or to perform surgery in the
state of Executive’s residence at the time of the commencement of the believed
disability (or is so licensed in such other state as the parties shall
reasonably agree is a convenient place in which to examine Executive and/or
review his medical records) and who is acting within the scope of his/her
medical license and qualified by his/her licensure, certification, training or
experience to render the subject opinion.

 

(f)            In the event of any termination of this Agreement in connection
with which Executive is entitled by law or is allowed by the Company to continue
his coverage under the Company’s health, dental, eye and other medical insurance
policies, Executive shall be responsible for paying the cost of all insurance
premiums and charges necessary to keep such coverage in force during any period
of time that such coverage is so continued following termination.

 

(g)           (i) If a Change in Control Event (as defined below) shall occur,
followed within one year by a Material Change (as defined below), the Executive
shall, if he so elects by written notice to the Company within thirty days of a
Material Change that is not corrected following notice, be entitled to terminate
his employment, if not already terminated by the Company.  In that event,
(A) the Executive shall receive in a lump sum, or otherwise as provided by
Section 5(g)(ii), the sum of (1) an amount equal to two years of Salary, plus
(ii) a bonus equal to 200% of the amount of the average bonus (if any) paid to
Executive for the three years preceding the termination (or, if shorter, the
number of years employed by the Company), and (B) the Executive shall be
entitled to the accelerated vesting of all options (if any) and restricted stock
awards.

 

(ii)           Notwithstanding anything to the contrary herein, if the aggregate
amounts payable pursuant to Section 5(g)(i), either alone or together with any
other payments which the Executive has the right to receive either directly or
indirectly from the Company or any of its affiliates, would be subject to an
excise tax as an “excess parachute payment” under Section 4999 of the Internal
Revenue Code, the Executive hereby agrees that such aggregate amounts payable
hereunder shall be paid in annual installments over the shortest period of time
over which such aggregate amounts may be paid and not be treated as “excess
parachute payments” under Section 4999. All determinations called for in this
Section

 

5

--------------------------------------------------------------------------------


 

5(g)(ii) shall be made by Ernst & Young LLP or such other independent public
accounting firm with a national reputation as shall be selected by the Company.
The Company shall bear all costs associated with obtaining such determinations.

 

(iii)          For purposes of this Agreement, a “Material Change” shall occur
if:

 

A.            the Company makes any change in the Executive’s functions, duties
or responsibilities from the positions that the Executive occupied on the
Effective Date or, if the Agreement is renewed or extended, the date of the last
renewal or extension, but only if such change would cause:

 

1)            the Executive to report to anyone other than the Chief Executive
Officer of the Company,

 

2)            the Executive to no longer be the Chief Operating Officer of the
Company or its successor,

 

3)            even if the Executive maintains the position of Chief Operating
Officer, his responsibilities to be reduced (without his written permission)
from those in effect on the Effective Date,

 

4)            the Executive to be terminated other than for Cause, or

 

5)            the Executive’s position with the Company to become one of lesser
importance or scope.

 

B.            the Company assigns or reassigns the Executive to another place of
employment at least fifty miles from Boulder, Colorado;

 

C.            the Company reduces the Executive’s Salary, and other compensation
provided in this Agreement, or the Company breaches the terms of this Agreement;
or

 

D.            a purchaser of all or substantially all of the Company’s assets or
any successor or assignee of the Company fails to assume the Agreement.

 

It is intended that each of the foregoing conditions will be applied
consistently with the requirements of the regulations under Section 409A of the
Internal Revenue Code.

 

(iv)          “Change in Control Event” means the occurrence of any of the
following:

 

A.            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) ) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% of either
(1) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of

 

6

--------------------------------------------------------------------------------


 

the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (A), the following
acquisitions shall not constitute a Change in Control:  (1) any acquisition
directly from the Company, (2) any acquisition by the Company, including any
acquisition which, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the applicable percentage set forth above, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1), (2) of subsection (C) of this Section 5(g)(iv).

 

B.            Individuals who, as of the date hereof, constitute the board of
directors of the Company (the “Incumbent Board”) cease for any reason within any
period of 24 months to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board, shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the board of directors of the Company.

 

C.            Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) is represented by Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination)

 

7

--------------------------------------------------------------------------------


 

beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

 

D.            Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

6.             Proprietary Information and Non-Competition Agreements. 
Executive shall be bound by the terms of the Company’s standard form of the Key
Employee Proprietary Information and Inventions Agreement, attached hereto as
Exhibit A, and the Non-Competition and Non-Solicitation Agreement, attached
hereto as Exhibit B, from and after the date hereof.

 

7.             Miscellaneous.

 

(a)           Judicial Limitation.  In the event that any provision of this
Agreement is more restrictive than permitted by the law of the jurisdiction in
which the Company seeks enforcement thereof, the provisions of this Agreement
shall be limited only to that extent that a judicial determination finds the
same to be unreasonable or otherwise enforceable. Such invalidity or
unenforceability shall not affect any other terms herein, but such term shall be
deemed deleted, and such deletion shall not affect the validity of the other
terms thereof. In addition, if any one or more of the terms contained in this
Agreement shall for any reason be held to be excessively broad or of an overly
long duration, that term shall be construed in a manner to enable it to be
enforced to the extent compatible with applicable law. Moreover, notwithstanding
any judicial determination that any provision of this Agreement is not
specifically enforceable the parties intend that the Company shall nonetheless
be entitled to recover monetary damages as a result of any breach hereof.

 

(b)           Injunctive Relief.  In view of the nature of the rights in
goodwill, business reputation and prospects of the Company to be protected under
this Agreement, Executive understands and agrees that the Company could not be
reasonably or adequately compensated in damages in an action at law for
Executive’s breach of his obligations hereunder. Accordingly, Executive
specifically agrees that the Company shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of this Agreement and that
such relief may be granted without the necessity of proving actual damages. This
provision with respect to injunctive relief shall not, however, diminish the
right of the Company to claim and recover damages in addition to injunctive
relief.

 

(c)           Waiver.  The failure of the Company to enforce at any time of the
provisions of this Agreement or to require any performance by Executive of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement, or any part hereof, or the
right of the Company thereafter to enforce each and every provision in
accordance with the terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)           Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

 

(e)           Binding Effect.  This Agreement shall be binding upon the parties,
their successors, executors and heirs.

 

(f)            Assignability.  This Agreement shall be freely assignable by the
Company and shall inure to the benefit of its successors and assigns.

 

(g)           Entire Agreement.  This Agreement, including the Key Employee
Proprietary Information and Inventions Agreement and the Non-Competition
Agreement referred to herein, and which are incorporated herein and made a part
hereof by reference, embody the entire agreement and understanding of the
parties hereto and supersede all prior agreements or understanding (whether
written or oral) with respect to the subject matter hereof.

 

(h)           Governing Law and Venue.  The validity of this Agreement and any
of its terms and provisions, as well as the rights and duties of the parties
hereunder, shall be governed by the laws of the State of Colorado (without
regard to its conflicts of law doctrines) and the venue for any action to
enforce or to interpret this Agreement shall be in a court of competent
jurisdiction located in the State of Colorado and each of the parties consent to
the jurisdiction of such court in any such action or proceeding and waives any
objection to venue laid therein.

 

(i)            Amendments.  This agreement may not be amended, altered or
modified other than by a written agreement between the parties hereto.

 

(j)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof shall bear the signatures of
all the parties indicated as the signatories hereto.

 

(k)           Notices.  All notices, requests, demands and other communications
under the Agreement shall be given in writing and shall be served either
personally, by facsimile, by email or delivered by first class mail, registered
or certified, return receipt requested, postage prepaid and properly addressed
to the parties as noticed herein. Notice shall be deemed received upon the
earliest of actual receipt, confirmed facsimile or three (3) days following
mailing pursuant to this section.

 

Executive:

 

Kevin T. Longe
P.O. Box 18
Boulder, CO  80306-0018

 

If to the Company:

 

9

--------------------------------------------------------------------------------


 

Dynamic Materials Corporation
Attention: Chief Executive Officer
5405 Spine Road
Boulder, CO 80301
Facsimile:  (303) 604-1897

 

(l)            Interpretation.  Each party has had the opportunity and has
reviewed and revised this Agreement (and has had an opportunity to consult with
counsel if desired) and, therefore, the rule of construction requiring that any
ambiguity be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  The section headings contained in this
Agreement are for convenience and reference purposes only and shall not affect
in any way the meaning and interpretation of this Agreement.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

Acknowledgment

 

Each party’s signature below acknowledges that the party has read this document
fully, that the party fully understands and agrees to its contents and effect,
that the party understands that it is a legally binding document, that the party
is mentally and physically competent and capable of reading, understanding and
signing this Agreement, and that the party has signed this document voluntarily
and of its own free will, and not as a result of any pressure or coercion.  Each
party’s signature below further acknowledges that the party has had the
opportunity to consult with an attorney about the meaning and effect of the
terms of this Agreement and that each party has in fact consulted with an
attorney of the party’s own choosing about this Agreement.

 

This Agreement is executed as of the date first set above:

 

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

By:

/s/ Yvon Cariou

 

 

Yvon Cariou

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Kevin T. Longe

 

Kevin T. Longe

 

--------------------------------------------------------------------------------


 

[EXHIBITS OMITTED]

 

[Company-Wide Form Of Certain Employment Agreements]

 

--------------------------------------------------------------------------------


 

+Subject to revision based on the applicable law existing at the time of the
Employee’s separation.  To be executed at time of Employee’s separation.

 

SEPARATION AGREEMENT AND LEGAL RELEASE

 

This Separation Agreement and Legal Release (the “Agreement and Release”) is
between Kevin T. Longe (“you” and “your”) and Dynamic Materials Corporation, a
Delaware corporation (“Employer”), regarding the separation of your employment.

 

RECITALS

 

1.     Employer and you are parties to the Employment Agreement dated [date]
(the “Employment Agreement”).

 

2.     Subject to the terms and conditions of Section 5(b) of the Employment
Agreement, upon termination of your employment for any reason other than Cause,
you are eligible to receive certain severance payments, as described in detail
therein.  A condition precedent to your eligibility to receive any of these
severance payments is your execution of a legal release in a form acceptable to
Employer.  This Separation Agreement and Legal Release is intended to satisfy
the requirements of Section 5(b) concerning the release.

 

3.     You understand that this is a legally binding document in which you
surrender legal rights that you may have against Employer in connection with
your employment and separation from employment and that you have the right to
consult, at your sole expense, with an attorney of your choosing to answer
questions that you may have regarding this Agreement and Release.

 

AGREEMENT

 

In consideration, the sufficiency of which is acknowledged, of the mutual
promises set forth below, you and Employer agree as follows:

 

1.     Termination of Employment.  Your employment with Employer will end
effective [date] (the “Termination Date”).  If you wish to submit a letter of
resignation, you may do so, and Employer will put the letter in your personnel
file.

 

2.             Separation Pay.

 

(a)   On Employer’s first regular payday after the expiration of the seven day
revocation period provided in section 3(c) below without revocation of this
Agreement and Release, and subject to the terms and conditions of the Employment
Agreement, Employer will provide you with the separation pay described in
Section 5(b) of the Employment Agreement.  All such amounts are subject to
customary withholding (to the extent

 

1

--------------------------------------------------------------------------------


 

applicable) for federal, state, and local taxes (including FICA).  Unless
otherwise agreed, any payment will be in the form of a check mailed to you at
your residence address.

 

(b)   You acknowledge that you would not be entitled to receive any of the
separation pay and benefits described in Section 2(a) if you did not enter into
this Agreement and Release.

 

(c)   You agree that Employer has paid you all other amounts that you are owed
for wages and other compensation arising out of or related to your employment.

 

(d)   You may continue your health insurance coverage as provided under COBRA,
but at your sole expense.

 

3.             Older Worker’s Benefit Protection Act.

 

(a)   As an employee over 40 years of age, you have special rights under a
federal law known as the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended by the Older Workers’ Benefit Protection Act (“OWBPA”).  Under this
law, you have the right to be free from age discrimination in all aspects of the
employment relationship.  You understand that by signing this Agreement and
Release, you are giving up the right to sue Employer for age discrimination, as
well as for any other legal claims that you might have or claim to have that
arise out of or relate to your employment with Employer and the termination of
that employment.

 

(b)   Under OWBPA, you understand that you have the legal right to take 21 days
to decide whether to sign this Agreement and Release.  You acknowledge that if
you signed before the expiration of 21 days, you were not required to do so, and
could have taken the entire 21 days.

 

(c)   Under OWBPA, you understand that you have the right to revoke this
Agreement and Release within seven days after signing it.  Any revocation must
be in writing addressed to:  Dynamic Materials Corporation, Attn:  Vice
President and CFO, 5405 Spine Road, Boulder, CO 80301.  To be effective, the
Vice President and CFO must receive the revocation before the expiration of the
seven-day period.  If this Agreement and Release is revoked, however, you will
not be entitled to any of the separation pay described in Section 2(a) above. 
If the Vice President and CFO does not receive your written statement of
revocation by the end of the revocation period, this Agreement and Release will
become legally enforceable and you may not thereafter revoke it.

 

4.     General Release.  You, on behalf of yourself and your heirs and assigns,
agree to fully and forever release Employer, its subsidiaries, divisions,
affiliates, sponsored benefit plans, and their respective officers, directors,
employees, agents, and shareholders (collectively, the “Released Parties”), from
all legal claims, suits, damages and demands of any nature, that may now exist
or subsequently accrue, and that in any way (whether directly or indirectly)

 

2

--------------------------------------------------------------------------------


 

arise out of or relate to your employment relationship with Employer, including
but not limited to, the termination of your employment with Employer.

 

(a)   Except as specifically provided in section 4(c) below, this Agreement and
Release is intended to be interpreted in the broadest possible manner, to
include all actual or potential legal claims that you may have or later claim to
have against any of the Released Parties, regardless whether you presently are
aware or unaware of the claim or the facts on which the claim is based, and
regardless whether the claim is based on the past, present or future effects of
acts or omissions by any of the Released Parties.

 

(b)   The legal claims against the Released Parties that you are giving up by
signing this Agreement and Release include, but are not limited to, the
following:

 

(1)   All state law claims of whatever nature or kind, and whether based on
negligent or intentional acts or omissions, including without limitation, all
claims for breach of express or implied contract, wrongful discharge, fraud,
misrepresentation, omission, promissory estoppel, outrageous conduct,
defamation, libel, slander, invasion of privacy, and any other state law claims,
including without limitation, all claims arising out of or related to your
decision to enter into this Agreement and Release.

 

(2)   All claims for alleged personal physical or emotional injuries.

 

(3)   All claims under any local, state or federal statute, ordinance or
regulation concerning employment, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers’ Benefit Protection Act, the Rehabilitation Act, the Civil
Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities Act, the
Colorado Anti-Discrimination Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act (“ERISA”), and
the Health Insurance Portability and Accountability Act (“HIPAA”).

 

(c)   The only exceptions to this Agreement and Release are:  (i) claims for
unemployment compensation or workers’ compensation benefits under state law;
(ii) future legal claims, meaning those that may arise after your separation
from employment with Employer and are based on alleged acts, omissions or
occurrences that occurred after the date you signed this Agreement and Release;
and (iii) claims arising from this Agreement and Release.

 

(e)   Nothing in this Agreement and Release shall preclude you from filing a
charge of discrimination or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission or a state civil rights
agency, although Employer will assert the validity of the release in such an
event.

 

3

--------------------------------------------------------------------------------


 

5.     Company Property.  You represent and warrant that you have delivered to
Employer, and have not kept, recreated or delivered to anyone else, and that you
will not keep in your possession, recreate or deliver to anyone else, any and
all keys, key cards, computer pass words, devices, records, data, notes,
reports, e-mail messages (except as received by the recipient in the ordinary
course of business), proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, software, programs, inventions,
other documents or property, reproductions of any of these items, or
electronically stored or accessible copies or versions of these items, which
were provided to you in connection with your employment, developed or obtained
by you as a result of your employment, or otherwise belonging to Employer, its
subsidiaries, successors or assigns.

 

6.     Non-Solicitation and Non-Competition.  Notwithstanding the termination of
your employment, you agree that you are still bound by the Key Employee
Proprietary Information and Inventions Agreement and the Non-Competition and
Non-Solicitation Agreement between you and Employer, copies of which are
attached as exhibits to the Employment Agreement.

 

7.     Denial of Liability.  You and Employer understand and agree that this
Agreement and Release is not to be construed as an admission of liability on the
part of any person, firm or corporation released, liability being expressly
denied.

 

8.     Authority and Non-assignment.  You expressly warrant that you have
authority to enter into this Agreement and Release and that you have not sold,
assigned, granted or transferred to any other person, corporate or natural, any
claim, action, demand or cause of action released by Section 4 of this Agreement
and Release.

 

9.     Section 409A Compliance.  The following rules shall apply, to the extent
necessary, with respect to distribution of the payments, if any, to be provided
to Employee under this Agreement. Subject to the provisions in this Section, the
severance payments pursuant to this Agreement shall be made only after the date
of Employee’s “separation from service” (determined as set forth below) which
occurs on or after the date of Employee’s termination of employment.

 

(a)   This Agreement is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) to the extent applicable and the parties hereto
agree to interpret, apply and administer this Agreement in the least restrictive
manner necessary to comply therewith and without resulting in any increase in
the amounts owed hereunder by Employer.  The parties further agree to make any
corrections necessary and permitted to make the Agreement compliant with
Section 409A.

 

(b)   It is intended that the termination qualify to the maximum extent possible
as exempt from or compliant with the application of Section 409A.

 

4

--------------------------------------------------------------------------------


 

(c)   The determination of whether and when Employee’s separation from service
from Employer has occurred shall be made in a manner consistent with, and based
on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). 
Solely for purposes of this Section, “Employer” shall include all persons with
whom the Employer would be considered a single employer as determined under
Treasury Regulation Section 1.409A-1(h)(3).

 

(d)   Notwithstanding anything herein to the contrary, Employer shall have no
liability to Employee or to any other person if the payments provided in this
Agreement that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.

 

10.  Voluntary Agreement.  You agree that your decision to sign this Agreement
and Release is entirely voluntary, and that you have enough information about
the Agreement and Release and the separation pay that you will receive to decide
whether to sign it.

 

11.  Miscellaneous.  (a) Successors and Assigns.  This Agreement and Release
shall be binding in all respects upon the successors and assigns of the
parties.  (b) Governing Law.  Colorado law shall govern this Agreement and
Release, without regard to conflicts of law principles.  (c) Severability.  If a
court of competent jurisdiction enters a final judgment or decision holding
invalid any non-material provision of this Agreement and Release, the remainder
shall be fully enforceable.  (d) Counterparts.  This Agreement and Release may
be executed in counterparts, each of which shall have full force and effect. 
(e) Integration.  This Agreement and Release constitutes the entire agreement
between you and Employer and a complete merger of all prior negotiations
regarding this Agreement and Legal Release.  This agreement shall not be
modified except in writing signed by the parties or their authorized
representatives.  (f) Headings.  The headings of paragraphs herein are intended
solely for the convenience of reference, and shall not control the meaning or
interpretation of any of the provisions of this Agreement and Release. 
(g) Gender and Number.  Whenever applicable, the pronouns designating the
feminine, masculine, or neuter shall equally apply to the feminine, masculine
and neuter genders; the singular shall include the plural and the plural shall
include the singular.  (h) Subsequent Agreements.  The parties agree that, upon
the reasonable request of the other party, he, she or it shall execute,
acknowledge and deliver any additional documents that may reasonably be required
to carry out the intentions of this Agreement and Release.  (i) Disputes.  Any
controversy, claim or dispute arising out of or related to this Agreement or the
breach thereof shall be resolved by litigation in the federal courts located in
Denver, Colorado or the state courts located in Boulder, Colorado, and the
parties irrevocably consent to personal jurisdiction and venue in those courts,
and waive any objection that they might otherwise have to the convenience of
those courts.  The parties irrevocably waive any Constitutional and statutory
rights to trial by jury.

 

{Remainder of this page is blank.}

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement and Release has been executed on the dates
written below, to be effective on the later date.

 

CAUTION — READ BEFORE SIGNING BELOW!

 

I, Kevin T. Longe, hereby certify that I have read the above Agreement and
Release and that I fully understand and voluntarily agree to the same.  I have
had the opportunity to consult with an attorney regarding the meaning and effect
of this Agreement and Release.  I understand that I had the right to take 21
days to review this Agreement and Release before signing it, and that if I
signed before the expiration of the 21 days, I was not obligated to do so.

 

 

 

Kevin T. Longe, Employee

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this        day of
                      , 20    , by Kevin T. Longe.

 

Witness my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

[SEAL]

 

 

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

STATE OF COLORADO

)

 

 

) ss.

 

COUNTY OF BOULDER

)

 

 

The foregoing instrument was acknowledged before me this        day of
                      , 20    , by                             .

 

Witness my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

[SEAL]

 

 

6

--------------------------------------------------------------------------------